PER CURIAM.
The defendant counter-plaintiff, Cara A School Uniforms, Inc., doing business as Cara A, was sued upon an open account for goods sold and delivered. Cara A cross-claimed alleging that due to late delivery and delivery of defective materials, it lost *718profits. After a trial before the court without a jury, judgment was entered for the plaintiff, Victoria Fabrics Corporation, in an amount less than its full claim. This appeal is from that judgment.
The evidence is conflicting and complex. The only substantial question presented is whether the evidence is sufficient to support the findings of the trier of fact. We hold that the evidence is sufficient. See Hill v. Coplan Pipe & Supply Co., Inc., 296 So.2d 567 (Fla. 3d DCA 1974).
Appellant’s point urging that the trial judge, as the trier of fact, had a duty to explain how he reached the amount of the verdict is without merit. Cf. Coker v. Hayes, 16 Fla. 368 (1878); and Velsor v. Allstate Insurance Company, 329 So.2d 391 (Fla. 2d DCA 1976).
Appellant’s remaining points have been examined in the light of the argument and the record and found not to present reversible error.
Affirmed.